DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/5/2020 is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In the prior art, Ying et al (US 20190335365 A1) discloses a process of performing handover from a 5G network to a 4G network wherein the source mobility management function entity AMF determines, based on the target base station identifier, to trigger inter-RAT network handover, and sends a relocation request to a target mobility management function entity MME, where the relocation request includes a terminal identifier of the user terminal, the target base station identifier, a mobility management context, and a network address of a source session management function entity SMF (see Fig. 9 and paragraph 204). However, the prior art does not disclose , alone or in combination, obtaining from a second mobility management node in a second mobile core network associated with a second access network, a message indicating that a user equipment being served by the second access network has moved to the first access network; detecting presence in the message of identifier information of a user plane function that had been used for traffic associated with user equipment when served by the second access network; and based on presence of the identifier information, providing to a gateway node in the first mobile core network, a create session request message that includes the identifier information of the user plane function so as to cause the gateway node to select, for traffic associated with the user equipment in the first access network, the user plane function for traffic associated with user equipment when served by the first access network, as required in claims 1, 9, and 17, and are therefore allowed.
Claims 2-8, 10-16, and 18-20 are allowed by virtue of their dependency on an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642